SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (the “Agreement”) is made and
entered into as of the Effective Date of this Agreement, as set forth in
paragraph 16 herein, by and between Alfred R. Kahn (“Kahn”), and 4Kids
Entertainment Licensing, Inc. and 4Kids Entertainment, Inc. (collectively the
“Company”), on behalf of themselves and any and all past and present parent,
affiliate and subsidiary entities.
 
WHEREAS, Kahn and 4Kids Entertainment Licensing, Inc., are parties to (i) an
Employment Agreement dated as of March 12, 1991, (ii) an Amended and Restated
Employment Agreement dated as of January 1, 2002, (iii) a Second Amended and
Restated Employment Agreement dated as of December 15, 2006, and (iv) an
amendment to the Second Amended and Restated Employment Agreement dated December
31, 2009 (collectively, the “Employment Agreement”);
 
WHEREAS, Kahn has been employed as the Chief Executive Officer of the Company;
 
WHEREAS, Kahn also has served as a Member of the Board of Directors of the
Company (“Board”) and as Chairman of the Board (“Chairman”);
 
WHEREAS, Kahn is retiring from the Company and resigning his employment with the
Company and resigning his positions as Member and Chairman of the Board;
 
NOW, THEREFORE, for and in consideration of the mutual promises and covenants
herein contained and for good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Company and Kahn (individually, a “Party”,
and, collectively, the “Parties”) hereby agree as follows:
 
1. Termination of Prior Agreements and Understandings.  Except as expressly and
specifically provided for herein, any and all prior agreements and
understandings between them, whether oral or written and of whatever nature, are
hereby canceled, terminated and superseded by this Agreement and shall be null
and void and of no force and effect.
 
2. Resignation of Employment. Kahn hereby acknowledges that he has retired from
the Company and resigned his employment and any and all of Kahn’s positions with
the Company and any and all subsidiaries and affiliates of the Company effective
as of January 10, 2011 (the “Resignation Date”).
 
3. Resignation as Director and Chairman.  Kahn hereby acknowledges that he has
resigned as of the Resignation Date as a Member of the Board and as Chairman of
the Board of the Company and any and all subsidiaries and affiliates of the
Company.  At the request of the Company, Kahn promptly shall take any other
actions that may be necessary in regard to said resignation, including signing
any other documents that the Company may deem necessary to effectuate his
resignation as a Member and Chairman of the Board of the Company and any and all
subsidiaries and affiliates of the Company.
 
4. Settlement Payment.  In consideration of Kahn’s resignation and this
Agreement, and subject to the terms and conditions of this Agreement, the
Company shall pay or cause to be paid to Kahn, an aggregate amount of two
hundred fifty thousand dollars (US $250,000.00) in six (6) equal monthly
installments, less applicable payroll withholding
 
 
1

--------------------------------------------------------------------------------

 
taxes and deductions (together, the “Settlement Payment”).  The first monthly
installment shall be made on the first business day of the month immediately
following the Effective Date of this Agreement and each additional monthly
installment shall be made on the first business day of each successive
month.  Said installments will be made by wire transfer to Kahn’s account as
follows:  Bank ID (Routing) Number 021407912; Account Number 7010954600.
 
5. Health Insurance and Transition Services.
 
a.      The Company agrees that it will continue to provide Kahn the opportunity
to be covered under the Company’s health insurance benefit plan that is
currently in effect or any successor plan, through January 31, 2012, provided
that Kahn continues to pay twenty five percent (25%) of the cost of said health
insurance benefit plan.  However, the Company reserves its right to modify or
revoke the health insurance benefit plan at any time; if the Company revokes the
health insurance plan prior to January 2012 (“revocation point”), the Company
will make a cash payment to Kahn equal to the Company’s portion of the unpaid
cost of said plan at and from the revocation point through January 2012.
 
b.      For the period of one (1) month following the Resignation Date, Kahn may
use the services of his former Company secretary for ministerial duties that she
previously performed for him in the office that relate to his personal business
interests.  The secretary providing said services to Kahn will be paid by the
Company, and said secretarial services will be provided during normal work
hours, by Kahn communicating with said secretary only electronically (i.e., via
telephone or email) and not in person.
 
6. Purpose of Settlement Payment.  The Company is providing and Kahn is
accepting the Settlement Payment and the opportunity to resign his employment
(together, the “Consideration”) in full and complete satisfaction and settlement
of all of Kahn’s Claims (set forth in subparagraph “a” of paragraph 8 below)
against the Company, any and all of its past and present parents, subsidiaries
and affiliated persons, partnerships and corporations, successors and assigns,
and any and all of their respective past and present officers, directors,
shareholders, partners, members, managers, consultants, agents, representatives,
attorneys, employees, and employee benefit, stock, stock option and incentive
plans and plan fiduciaries (collectively, the “Releasees”).  For the purposes of
this Agreement, Kahn further acknowledges (i) the sufficiency of the
Consideration for this Agreement generally, and specifically for the release of
any such of Kahn’s Claims that Kahn may ever have had or may now have against
the Releasees arising under the Age Discrimination in Employment Act of 1967, as
amended by, inter alia, the Older Workers Benefit Protection Act of 1990, up to
and including the date this Agreement is executed, and his agreement to same;
and (ii) his agreement that no other monies, compensation, benefits or other
consideration of any kind whatsoever, except as expressly and specifically set
forth in this Agreement, are due and owing to Kahn by the Company or any of the
other Releasees.
 
7. No Admissions. This Agreement does not constitute an admission by Kahn or the
Company or any of the other Releasees of any violation of any common law cause,
contract or law, and Kahn and the Company expressly deny any such
liability.  This Agreement may not be introduced in any action or proceeding by
anyone for any purpose except to evidence or to enforce its terms.
 
 
2

--------------------------------------------------------------------------------

 
          8. General Release.
 
a. In consideration of this Agreement and the good and valuable consideration
provided to Kahn pursuant to this Agreement, Kahn hereby individually,
irrevocably and unconditionally releases, waives and forever discharges the
Company and each of the other Releasees from any and all actions, causes of
action, claims, demands, damages, rights, remedies and liabilities of whatsoever
kind or character, in law or equity, suspected or unsuspected, past or present,
that Kahn has ever had or may now have in any individual, representative or
collective capacity or as part of a class, against the Company, the other
Releasees or any of them, whether or not arising out of or related to Kahn’s
employment by the Company or the performance of any services to or on behalf of
the Company or Kahn’s service on the Board of the Company, or any of its
affiliates or subsidiaries, or the termination of that relationship and those
services or any other matter (collectively, “Kahn’s Claims”), from the beginning
of time to the Effective Date of this Agreement.  Included among Kahn’s Claims
that Kahn is releasing, waiving and forever discharging are without limitation
any claims arising out of or related to (i) any and all federal, state or local
constitutions, statutes, laws, rules, regulations or ordinances, including but
not limited to any federal, state and local labor or civil rights laws
including, without limitation, the federal Civil Rights Acts of 1866, 1871, 1964
and 1991, the Age Discrimination in Employment Act of 1967, as amended by, inter
alia, the Older Workers Benefit Protection Act of 1990, the National Labor
Relations Act, the Worker Adjustment and Retraining Notification Act, the Family
and Medical Leave Act of 1993, the Employee Retirement Income Security Act of
1974, the Consolidated Omnibus Budget Reconciliation Act of 1985, the Americans
with Disabilities Act of 1990, the Fair Labor Standards Act of 1938, the New
York State Labor Law, the New York State Human Rights Law, the New York City
Human Rights Law, the New York State Wage and Hour laws, the Sarbanes-Oxley Act
of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act and any
and all other federal and state securities laws and all other laws relating to
the conduct of business by the Releasees or any of them, and any amendments to
those laws, and all of their respective subparts; (ii) any contract or
agreement, including but not limited to any employment agreement, restricted
stock agreement or plan or stock option or bonus or incentive compensation
agreement or plan or any retirement agreement or plan; (iii) any common law
right of any kind whatsoever, including, without limitation, any claim for any
kind of tortious conduct (including without limitation, libel or defamation),
promissory or equitable estoppel, breach of the Releasees’ policies, rules,
regulations, handbooks, plans or manuals, breach of express or implied contract
or covenants of good faith, wrongful discharge or dismissal; and (iv) failure to
pay in whole or in part any compensation, bonus, incentive compensation or
benefits of any kind whatsoever, including without limitation, stock, restricted
stock, stock options, overtime compensation, severance pay, disability and
medical benefits, back pay, front pay or any compensatory, special or
consequential damages, punitive or liquidated damages, attorneys’ fees, costs,
disbursements or expenses.
 
b. Kahn acknowledges that he is aware that he may later discover facts or claims
in addition to or different from those which he now knows or believes to be true
with respect to the subject matter of this Agreement, but it is his intention to
fully and finally forever settle and release any and all matters, disputes, and
differences, known or unknown, suspected and unsuspected, which may now exist,
may later exist or may previously have existed between himself and the Releasees
or any of them, and that in furtherance of this intention, his general release
given in this Agreement shall be and remain in effect as a full and complete
general release notwithstanding discovery or existence of any such additional or
different facts or claims.
 
 
3

--------------------------------------------------------------------------------

 
c. Notwithstanding the foregoing, the Indemnification Agreement dated November
9, 2005 currently in effect by and between 4Kids Entertainment, Inc. and Kahn (a
copy of which is attached hereto as Exhibit B) shall remain in full force and
effect and subject to its terms and conditions as set forth therein.
 
d. To the fullest extent permitted by law, Kahn agrees that Kahn will not,
directly or indirectly, individually or in a representative or collective
capacity, or as part of a class, or through one or more intermediaries, lodge or
assist anyone else in lodging or in any other way participate in any formal or
informal complaint, claim, charge, action or proceeding in court, with any
federal, state or local agency, in arbitration, or any other forum, in any
jurisdiction, against the Company or any of the other Releasees seeking monetary
damages or any other relief on behalf of or in regard to himself or the
Releasees or any of them, arising out of or related to Kahn’s Claims as set
forth in subparagraph “a” of this paragraph 8 (collectively,
“Proceeding”).  Kahn hereby represents and warrants that Kahn has not brought or
in any other way participated in any Proceeding against the Company or any of
the Releasees in any jurisdiction or forum, nor assisted or encouraged any other
person or persons in doing so.  Kahn further represents and warrants that Kahn
has not in the past and agrees that Kahn will not in the future assign to any
person, corporation or other entity or pursue any of Kahn’s Claims.  Nothing
herein shall prevent Kahn from filing or from cooperating in any charge filed
with a governmental agency; however, Kahn acknowledges and agrees that Kahn is
waiving the right to any monetary recovery should any agency (such as the Equal
Employment Opportunity Commission or any similar state or local agency) pursue
any claim for Kahn’s benefit.  Nothing contained herein is intended to prevent
enforcement of this Agreement.
 
e. Execution of this Agreement by Kahn operates as a complete bar and defense
against any and all of Kahn’s Claims against the Company and the other Releasees
and each of them.  If Kahn or any other person should hereafter lodge any of
Kahn’s Claims in any Proceeding against the Company or any of the other
Releasees, this Agreement may be raised as and shall constitute a complete bar
to any such Proceeding.
 
f. In consideration of this Agreement and the good and valuable consideration
provided to the Company pursuant to this Agreement, the Company, on behalf of
itself, its officers and directors, hereby individually, irrevocably and
unconditionally releases, waives and forever discharges Kahn from any and all
actions, causes of action, claims, demands, damages, rights, remedies and
liabilities of whatsoever kind or character, in law or equity, suspected or
unsuspected, past or present, that the Company has ever had or may now have, in
any individual, representative or collective capacity or as part of a class,
against Kahn whether or not arising out of or related to Kahn’s employment by
the Company or the performance of any services to or on behalf of the Company or
Kahn’s service on the Board of Directors of the Company, or any of its
affiliates and subsidiaries, or the termination of that relationship and those
services or any other matter (collectively, the “Company’s Claims”), from the
beginning of time to the Effective Date of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
g. The Company acknowledges that it is aware that it may later discover facts or
claims in addition to or different from those which it now knows or believes to
be true with respect to the subject matter of this Agreement, but it is the
Company’s intention to fully and finally forever settle and release any and all
matters, disputes, and differences, known or unknown, suspected and unsuspected,
which may now exist, may later exist or may previously have existed between the
Company and Kahn, and that in furtherance of this intention, its general release
given in this Agreement shall be and remain in effect as a full and complete
general release notwithstanding discovery or existence of any such additional or
different facts or claims.
 
9. Non-Disparagement.
 
a. Kahn, directly or indirectly, by himself or through others, shall not
disparage, belittle, ridicule, criticize, defame or denigrate (collectively,
“Disparage”) the Company or any of the other Releasees or any of the Company’s
clients, customers, suppliers, licensees, licensors, products, methods or
services, provided however that Kahn’s statements to his counsel, accountants or
auditors shall not violate this Agreement; in addition, nothing shall prevent
Kahn from providing truthful information that is necessary to respond to
specific inquiries of any governmental body or similar agency.
 
b. The Company, directly or indirectly, by itself or through others, shall not
Disparage Kahn, provided however that the Company’s statements to counsel,
accountants or auditors shall not violate this Agreement and any statements
between or among directors of the Company or between or among employees of the
Company shall not violate this Agreement; in addition, nothing shall prevent the
Company from providing truthful information that is necessary to respond to
specific inquiries of any governmental body or similar agency or to comply with
disclosure requirements under federal securities laws or other applicable laws
or to make public notifications in connection therewith.
 
10. Return of the Company’s Property.  Kahn shall promptly deliver to the
Company, on or before the Effective Date of this Agreement, all property of the
Company, wherever kept, including, without limitation, all documents, laptops,
tablet computers or iPads, computer media, CDs, DVDs, electronic materials,
e-mails, electronic, hard and paper copies of electronic and other materials,
license, customer, vendor and renter lists and information, business plans,
sales and marketing materials, letters, notes, notebooks, reports, computer
programs and software, ID badges, credit cards, keys, and other materials, in
whatever format they exist, relating to the Company’s business that are,
directly or indirectly, in Kahn’s possession, custody or control or in the
possession or control of any other person(s) (collectively, “Property”) and
shall not retain, destroy or divert any such Property or copies thereof.  Kahn
hereby represents and warrants that Kahn has complied fully with this paragraph
10 and has not withheld or diverted any such Property.  Separately, the Company
has committed to return Kahn’s personal property to him.
 
11. Non-Competition and Protection of Confidential Information.
 
a. Kahn agrees that his employment with the Company placed him in a position of
confidence and trust with the clients and employees of the Company.  Kahn
acknowledges that inasmuch as the business of the Company is carried on in
several states of the United States and that it is the intention of the Company
to continue to expand the geographic area in which the Company engages in
business and marketing efforts and accordingly, it is reasonable that the
restrictive covenants set forth below are not limited by specific geographic
area but by the location of the Company’s clients and potential clients.  Kahn
further acknowledges that the rendering of services to the clients of the
Company necessarily required the disclosure to Kahn of confidential information
and trade secrets of the Company and its clients (such as without limitation,
marketing and licensing plans and business strategies).  Kahn consequently
agrees that it is reasonable and necessary for the protection of the goodwill
and business of the Company that Kahn make the covenants contained herein.
 
 
5

--------------------------------------------------------------------------------

 
Accordingly, Kahn agrees that, for the period of two (2) years after the
Resignation Date, Kahn shall not directly or indirectly:
 
(i)      own, manage, operate, control, be employed by, render services to,
consult with, advise or participate in the ownership, management, operation or
control of, or be connected in any manner with, any business of the type and
character engaged in and competitive with that conducted by the Company (as
defined below in this paragraph 11).
 
(ii)      attempt in any manner to solicit from any client business of the type
performed by the Company or to persuade any client of the Company to cease to do
business or to reduce the amount of business which any such client has
customarily done or contemplates doing with the Company, whether or not the
relationship between the Company and such client was originally established in
whole or in part through Kahn’s efforts;
 
(iii)                 employ or attempt to employ or assist anyone else to
employ any person who is then or at any time during the preceding year was in
the Company’s employ;
 
(iv)                 render any services of the type rendered by the Company to
its clients to or for any client of the Company.
 
Notwithstanding anything herein to the contrary, the term “the Company” as used
in this paragraph 11 shall mean the Company and its affiliates.  The term
“client” shall mean (i) anyone who is now a client of the Company; (ii) anyone
who was a client of the Company at any time during the one (1) year period
immediately preceding the Resignation Date; and (iii) any prospective client to
whom the Company has made a formal presentation (i.e., the actual presentation
of a marketing plan, licensing strategy and/or media plan) within a one (1) year
period immediately preceding the Resignation Date.
 
b.      Kahn also agrees that, at all times on or after his Resignation Date,
Kahn shall not divulge to anyone (other than the Company or any persons
designated by the Company) any confidential information relating to the business
of the Company or its clients including, without limitation, all types of trade
secrets, business strategies or marketing, licensing, advertising and/or
promotional plans.  Kahn further agrees not to disclose, publish or make use of
any such knowledge or information of a confidential nature.  For purposes of
this paragraph 11, the term “confidential information” shall not include
information which becomes public knowledge other than through a breach of this
covenant by Kahn or any confidential information that Kahn is required to
disclose in any judicial or administrative proceeding pursuant to any subpoena
or court order.


 
6

--------------------------------------------------------------------------------

 
c.      If Kahn commits a breach or is about to commit a breach of any of the
provisions of subparagraphs “a” or “b” of this paragraph 11, the Company shall
have the right to have the provisions of this Agreement specifically enforced by
any court having equity jurisdiction without being required to post bond or
other security and without having to prove the inadequacy of the available
remedies at law, it being acknowledged and agreed that any such breach will
cause irreparable injury to the Company and that money damages will not provide
an adequate remedy to the Company.  In addition, the Company may take all such
other actions and remedies available to it under law or in equity and shall be
entitled to such damages as it can show it has sustained by reason of such
breach.


d.      The Parties acknowledge that the type and period of restriction imposed
in the provisions of subparagraphs “a” and “b” of this paragraph 11 are fair and
are reasonably required for the protection of the Company and the goodwill
associated with the business of the Company.  If any of the covenants in
subparagraphs “a” or “b” of this paragraph 11, or any part thereof, is hereafter
construed to be invalid or unenforceable the same shall not affect the remainder
of the covenant or covenants, which shall be given full effect, without regard
to the invalid portions.
 
12. Intellectual Property.  Kahn agrees that all ideas, proposals and plans
invented or developed by the Company during the term of his employment which
relate to the business of the Company and affiliates or any of their clients
including, without limitation, any ideas, proposals and plans which may be
copyrighted, trademarked, patented or otherwise protected, will be the property
of the Company and affiliates.  Kahn shall execute and deliver any and all
documentation that the Company may reasonably require to vest in the Company all
right, title and interest in and to any and all intellectual property created by
Kahn during the term of his employment which relate to the business of the
Company and affiliates or any of their clients.
 
13. Remedies for Breach.  In the event that either Party breaches, violates,
fails or refuses to comply with any of the provisions, terms or conditions or
any of the covenants, warranties or representations of this Agreement (the
“Breach”), in its sole discretion the non-breaching Party shall recover against
the breaching Party damages, in addition to reasonable attorneys’ fees, accruing
to the non-breaching Party as a consequence of the Breach.  Regardless of and in
addition to any right to damages the non-breaching Party may have, the
non-breaching Party shall be entitled to injunctive relief (including, but not
limited to, temporary, preliminary and permanent injunctive relief) in addition
to reasonable attorneys’ fees.  The Company may  withhold any portion of the
Settlement Payment which is due and owing in the event of a breach of this
Agreement by Kahn and such failure to pay the Settlement Payment in full shall
not affect the release granted by Kahn to the Company and the Releasees.
 
14. Notices.  All notices, requests, demands and other communications required
or permitted hereunder shall be given in writing, and shall be deemed effective
upon (a) personal delivery, if delivered by hand, (b) three (3) business days
after the date of deposit in the mails, postage prepaid, if mailed by certified
or registered United States mail, or (c) the next business day, if sent by a
prepaid overnight courier service, and in each case addressed as follows:
 
(1) To the Company:
 
 
7

--------------------------------------------------------------------------------

 
4Kids Entertainment, Inc
53 West 23rd Street
New York, New York 10010
Attention: Samuel R. Newborn, General Counsel


With a copy (which shall not be deemed notice) to:


Jay W. Waks
Kaye Scholer LLP
425 Park Avenue
New York, NY 10022-3598


(2) To Kahn:
 
Alfred R. Kahn
The Essex House Apartments
160 Central Park South
New York, New York 10019


With a copy (which shall not be deemed notice) to:


Michael Lee Hertzberg, Esq.
45 Broadway
Suite 1700
New York, New York 10006


15. Miscellaneous Provisions.
 
a. This Agreement contains the entire agreement between the Parties and, except
as expressly and specifically referenced herein, supersedes any and all prior
agreements, arrangements, negotiations, discussions or understandings between or
among any of the Parties relating to the subject matter hereof.  No oral
understanding, statements, representations, promises or inducements contrary to
the terms of these agreements exist.  This Agreement cannot be changed, in whole
or in part, or terminated unless in writing signed by the Parties.
 
b. Should any provision of this Agreement be held invalid, illegal or
unenforceable, it shall be deemed modified so that its purpose can lawfully be
effectuated and the balance of this Agreement shall be enforceable and remain in
full force and effect.
 
c. This Agreement shall be governed and construed according to the laws of the
State of New York.  As to any dispute arising out of or relating to this
Agreement, the Parties hereby submit to the exclusive jurisdiction of the state
and federal courts located in New York, New York and further agree not to assert
that any action brought in such jurisdiction has been brought in an inconvenient
forum.
 
d. This Agreement may be executed in any number of counterparts each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.
 
 
8

--------------------------------------------------------------------------------

 
e. As used in this Agreement, the singular form of any word includes the plural
and vice versa and the masculine form of any word includes the feminine and the
neuter and vice versa.  The words “and” and “or” shall be construed either
disjunctively or conjunctively as is necessary to effect the broadest possible
meaning.
 
16. Effective Date/Revocation.  Kahn may revoke this Agreement in writing at any
time during a period of seven (7) calendar days after the execution of this
Agreement by both Parties (the “Revocation Period”).  This Agreement shall be
effective and enforceable automatically on the date of actual receipt by Jay W.
Waks of Kaye Scholer LLP, located at 425 Park Avenue, New York, New York 10022,
of the Certificate of Non-Revocation of Separation Agreement and General Release
(the form of which is attached hereto as Exhibit A) executed and dated by Kahn
at least one day after expiration of the Revocation Period (the “Effective
Date”).  The Agreement is deemed revoked unless Kahn signs and delivers to Jay
W. Waks, within five (5) calendar days after the Revocation Period, the
Certificate of Non-Revocation of Separation Agreement and General Release.
 
17. In signing this Agreement, Kahn acknowledges that:
 
a.      Kahn has read and understands this Agreement and Kahn has been and is
hereby in writing advised to consult with an attorney prior to signing this
Agreement;
 
b.      Kahn has consulted with attorneys of his choice in regard to the
Agreement, namely, Michael Lee Hertzberg, Esq., 45 Broadway, Suite 1700, New
York, New York 10006, and Eric M. Lieberman of Rabinowitz, Boudin, Standard,
Krinsky & Lieberman, P.C., 45 Broadway, Suite 1700, New York, New York 10006,
and he has signed the Agreement knowingly and voluntarily and understands that
the Agreement contains a full and final release of all of Kahn’s Claims (as set
forth in paragraph 8 hereof);
 
c.      Kahn is aware and is hereby advised that Kahn is waiving his right
freely, knowingly and voluntarily to consider this Agreement for twenty-one (21)
calendar days before signing it;
 
d.      The Agreement is personal and individual to Kahn and is not made in
connection with an exit incentive or other employee separation program offered
to a group or class of employees.
 






/s/Alfred R. Kahn                                                            
 
January _10__, 2011
Alfred R. Kahn
 
Date of Execution
by Alfred R. Kahn

 
 
9

--------------------------------------------------------------------------------

 

     
 
4Kids Entertainment Licensing, Inc.
 
 
By:  /s/ Samuel R.
Newborn                                                            
 
 
 
 
January _10___, 2011
Date of Execution
by 4Kids Entertainment Licensing, Inc.
 
 
 

4Kids Entertainment, Inc.




By:  /s/Samuel R.
Newborn                                                           
 
 
 
January __10__, 2011
Date of Execution
by 4Kids Entertainment, Inc.


 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CERTIFICATE OF NON-REVOCATION OF
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 


 
I hereby certify and represent that seven (7) calendar days have passed since
the Parties signed the Separation Agreement and General Release (the
“Agreement”) and that I have NOT exercised my right to revoke that Agreement
pursuant to the Older Workers Benefit Protection Act of 1990.  I understand that
the Company on behalf of itself and the other Releasees, in providing me with
benefits under the Agreement, is relying on this Certificate, and that I can no
longer revoke the Agreement.

                                                                                          January
____, 2011
Alfred R. Kahn                                                         Date of
Execution by Alfred R. Kahn
 
IMPORTANT:
 
This Certificate should be signed, dated and returned to Jay W. Waks, of Kaye
Scholer LLP, located at 425 Park Avenue, New York, New York 10022, no earlier
than on the eighth (8th) calendar day after the Agreement is executed by both
Parties, and no later than on the fifth (5th) calendar day (inclusive of said
8th calendar day) thereafter.
 







 
11

--------------------------------------------------------------------------------

 
